Lumpkin, J.
1. Whether counsel will be permitted to propound leading questions to a boy “of immature years,” while testifying, is a matter which addresses itself to the sound discretion of the court; and the allowance of such questions will not be held erroneous unless the discretion is abused.
2. An omission to charge on the subject of the impeachment of witnesses, in the absence of any request so to charge, will not require a new trial.
3. None of the other grounds of the m'otion for a new trial present sufficient cause for a reversal, or are such as to require separate discussion.
4. The evidence was sufficient to support the verdict.
(a) It was urged, that, if the evidence authorized the jury to find the defendant guilty of murder at all, there should have been a recommendation to mercy and a punishment by imprisonment for life, instead of a finding involving the death sentence. While the jury would have been authorized, under the evidence, to make such recommendation, this is a matter as to which they are vested by law with discretion, and it can not be declared, as matter of law, by a reviewing court, that they erred in not so recommending. Penal Code (1910), § 63.

Judgment affirmed.


AU the Justices concur.